Citation Nr: 1041131	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-22 878`	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Munroe Regional Medical Center from February 
16, 2007, to February 19, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1964 to September 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 decision of a Department of Veterans Affairs (VA) 
Medical Center that denied payment or reimbursement of medical 
expenses incurred at Munroe Regional Medical Center from February 
16, 2007, to February 19, 2007.

In March 2010, the Veteran withdrew his request for a hearing 
before the Board. 


FINDING OF FACT

In a March 2010 written statement, the Veteran withdrew his 
appeal concerning entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Munroe Regional Medical 
Center from February 16, 2007, to February 19, 2007.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue 
of entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Munroe Regional Medical Center from 
February 16, 2007, to February 19, 2007 have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2009).

In June 2008, the Veteran submitted a VA Form 9, Appeal to Board 
of Veterans' Appeals, perfecting his appeal as to the issue of 
entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Munroe Regional Medical Center from February 
16, 2007, to February 19, 2007, as identified in the May 2008 
statement of the case.

In his March 2010 written statement, the Veteran stated that he 
was withdrawing his appeal as to the issue of entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred at Munroe Regional Medical Center from February 16, 
2007, to February 19, 2007.  The Board finds that the Veteran's 
written statement indicating his intention to withdraw the appeal 
satisfies the requirements for the withdrawal of a substantive 
appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Munroe Regional Medical Center from February 
16, 2007, to February 19, 2007, there remain no allegations of 
errors of fact or law for appellate consideration concerning that 
issue.  The Board therefore has no jurisdiction to review the 
issue.

Accordingly, the issue of entitlement to payment or reimbursement 
of unauthorized medical expenses incurred at Munroe Regional 
Medical Center from February 16, 2007, to February 19, 2007 is 
dismissed.




ORDER

The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Munroe Regional Medical 
Center from February 16, 2007, to February 19, 2007, is 
dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


